Citation Nr: 1400259	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  07-37 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected bilateral hearing loss prior to September 11, 2007, and in excess of 30 percent since then.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), that denied the Veteran's claim of service connection for right ear hearing loss and granted service connection and awarded a noncompensable disability rating for left ear hearing loss, effective June 22, 2005.

In February 2010, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In December 2010, the Board granted service connection for right ear hearing loss and remanded the issues of entitlement to an initial compensable rating for left ear hearing loss and to a TDIU for additional development.  As noted in the remand portion below, all requested development ordered in the December 2010 Board remand was not substantially completed.  Further, because the Board granted service connection for right ear hearing loss, the Board has recharacterized the issue on the title page to address the rating assigned for bilateral hearing loss.
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that a Written Brief Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 11, 2007, the Veteran had level "IV" hearing loss in the right ear and level "VI" hearing loss in the left ear, with consideration of exceptional patterns of hearing loss in the left ear. 

2.  As of September 11, 2007, the Veteran had exceptional patterns of hearing loss in both ears which manifested as level "V" hearing loss in the right ear and level "VII" hearing loss in the left ear.

3.  As of January 2011, the Veteran had level "IV" hearing loss in the right ear and level "IX" hearing loss in the left ear, with consideration of exceptional patterns of hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating in excess of 20 percent for bilateral hearing loss prior to September 11, 2007, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for the assignment of a rating in excess of 30 percent for bilateral hearing loss from September 11, 2007, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim of entitlement to an increased disability rating for bilateral hearing loss arises from his disagreement with the initial disability rating assigned following the grant of service connection for the left ear and his disagreement with the denial of service connection for the right ear.  During the pendency of this claim, service connection was granted for the right ear.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  Regardless, in May 2008, the RO sent a letter notifying the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, the letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Subsequent to the issuance of notice, the RO readjudicated the claim in April 2009 and February 2012 Supplemental Statement of the Case, thus curing any defect in the timing of the notice.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  The Board further observes that this case was remanded in December 2010 in order to obtain implement the award of service connection for hearing loss of the right ear and to afford the Veteran an updated VA examination so as to assess the severity of his bilateral hearing loss.  Thereafter, the December 2010 Board decision was addressed in December 2010, and the Veteran was afforded a VA examination in January 2011.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.

In sum, the Board finds that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Rating

The Veteran seeks an initial disability rating in excess of 20 percent for bilateral hearing loss prior to September 11, 2007, and a disability rating in excess of 30 percent from September 11, 2007. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The basis for rating defective hearing is the impairment of auditory acuity as measured by puretone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Puretone threshold averages are derived by dividing the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz by four.  Id.
In rating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345   (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz .  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85 , Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The disability rating is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In some cases, when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, Table VIA will be used, applying only the puretone averages to determine the current level of severity.  38 C.F.R. § 4.85(c).

The Veteran had an audiology consultation in June 2005.  The Veteran's hearing acuity was not documented, but testing demonstrated mixed hearing loss in the left ear and sensorineural hearing loss in the right ear.  The right ear showed a loss of mild to moderate degree in the mid frequencies that became severe in the high frequencies.  In the left ear, the loss was of a moderate to severe degree across the frequency range measured.  Word recognition was poor in both ears.

The October 2005 VA examination shows the Veteran reported difficulty understanding normal conversations in situations with background noise.  His hearing acuity measured as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
60
75
80
60
LEFT
65
75
75
85
75

Speech recognition was 78 percent in the right ear and 72 percent in the left ear.
The right ear did not exhibit exceptional patterns of hearing loss.  Thus, under Table VI, his right ear hearing loss corresponds to a numeric designation of "IV".  38 C.F.R. § 4.85.  The Veteran's left ear hearing acuity measured a puretone threshold average of 75 decibels with speech recognition of 72 percent.  Since the puretone threshold at each of the four specified frequencies is 55 decibels or more, the Veteran has an exceptional pattern of hearing loss in the left ear.  As such, the Board can determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  In this case, the Veteran's left ear hearing loss corresponds to a numeric designation of "VI" under both Tables VI and VIA.  When elevated to the next higher Roman numeral, the combined numeric designations result in a 20 percent disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

During the September 2007 VA examination, the Veteran reported difficulty understanding women and children and difficulty hearing on the telephone.  His hearing acuity measured as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
70
75
80
64
LEFT
70
80
80
85
79

Speech recognition was 80 percent in the right ear and 72 percent in the left ear.

The Veteran's right ear hearing acuity measured a puretone threshold average of 64 decibels with speech recognition of 80 percent.  Because the puretone threshold is 30 decibels at 1000 Hz and 70 decibels at 2000 Hz, his right ear exhibits an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  Thus, under Table VI, his right ear hearing loss corresponds to a numeric designation of "IV" and under Table VIA, his hearing corresponds to a numeric designation of "V".  38 C.F.R. § 4.85.  The Veteran's left ear hearing acuity measured a puretone threshold average of 79 decibels with speech recognition of 72 percent.  He continued to have an exceptional pattern of hearing loss in the left ear.  38 C.F.R. § 4.86.  Under Table VI, the Veteran's left ear hearing loss corresponds to a numeric designation of "VI" while under Table VIA, his hearing corresponds to a numeric designation of "VII".  38 C.F.R. § 4.85.  Using the higher numerals, "V" and "VII", the combined numeric designation results in a rating of 30 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

In a November 2007 statement, the Veteran said he had a difficult time functioning on a daily basis.  He reported that he lost his business primarily because he would not interact with clients.  He was reluctant to leave his office and socialize because he had to ask people to repeat themselves or spell words.  He needed closed captioning to watch television and had to have his son spell words he could not discern.

Lay statements from the Veteran's son, neighbor, friend and sister note his difficulties engaging in conversation and his reports to them of difficulties with his business due to his hearing loss.  His sister said he had lost business because he could not hear clients and stopped socializing because of his hearing loss.

In his hearing before the Decision Review Officer in March 2008 and his hearing before the undersigned Acting Veterans Law Judge in February 2010, the Veteran testified that he could not work due to his hearing loss.  He said he lost his business because he was not able to speak with or socialize with his clients.

During the January 2011 VA examination, the Veteran reported difficulty understanding speech, particularly in noisy situations, as well as decreased ability to localize sounds.  His hearing acuity measured as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
70
75
85
66
LEFT
70
90
85
95
85

Speech recognition was 82 percent in the right ear and 72 percent in the left ear.

The Veteran's right ear hearing acuity measured a puretone threshold average of 66 decibels with speech recognition of 82 percent.  Because the puretone threshold is greater than 30 decibels at 1000 Hz, the Veteran no longer has an exceptional pattern of hearing loss in the right ear.  Thus, under Table VI, his right ear hearing loss corresponds to a numeric designation of "IV".  38 C.F.R. § 4.85.  The Veteran's left ear hearing acuity measured a puretone threshold average of 85 decibels with speech recognition of 72 percent.  The Veteran continued to have exceptional patterns of hearing loss in the left ear.  38 C.F.R. § 4.86.  Under Table VI, the Veteran's left ear hearing loss corresponds to a numeric designation of "VII" while under Table VIA, after elevation to the next higher Roman numeral, it corresponds to a numeric designation of "IX".  38 C.F.R. § 4.85.  The combined numeric designations of "IV" and "IX" result in a rating of 30 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

In addition to reporting objective test results, the January 2011 VA examiner described the functional effects caused by the hearing disability in the final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA audiologist noted the functional impairment caused by the Veteran's hearing loss, which included the inability to understand conversations and localize sound.  The examiner opined that it is at least as likely as not that the Veteran would have difficulty understanding speech and communicating effectively in noisy work environments.  The Board also considered his complaints of difficulty hearing conversations as well as the television.  Unfortunately, the statements and the limitations observed by the examiner cannot be the conclusive basis for an increased disability rating.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, the evidence does not show any basis for an initial disability rating in excess of 20 percent prior to September 11, 2007, or for a disability rating in excess of 30 percent from September 11, 2007.

Accordingly, the Board finds that the evidence of record preponderates against an initial disability rating in excess of 20 percent prior to September 11, 2007, or for a disability rating in excess of 30 percent from September 11, 2007, for bilateral hearing loss during the pendency of this claim, and finds that additional staged ratings are not warranted.  Hart, 21 Vet. App. 505.  In light of above, the currently assigned evaluations under 38 C.F.R. §§ 4.85 and 4.86 during this time period are correct under the Rating Schedule.

Extra-schedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss.  The January 2011 VA examination report describes the effects of the Veteran's hearing impairment on his occupation and daily life.  See Martinak, 21 Vet. App. 447.  It was noted that the Veteran wears hearing aids, has difficulty hearing in noisy environments, and has difficulty localizing sound.  The January 2011 examiner also indicated that the Veteran would have difficulty understanding speech and communicating effectively in noisy work environments.  However, such effects do not take the Veteran's case outside the norm so as to require consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R § 3.321(b)(1).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for an initial rating in excess of 20 percent prior to September 11, 2007, and for a disability rating in excess of 30 percent from September 11, 2007, for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability rating in excess of 20 percent for service-connected bilateral hearing loss prior to September 11, 2007, and in excess of 30 percent since then, is denied.


REMAND

The Veteran seeks entitlement to TDIU.  In December 2010, the Board remanded this issue and asked that the VA examiner opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities of bilateral hearing loss and tinnitus, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner opined that it is at least as likely as not that the Veteran would have difficulty understanding speech and communicating effectively in noisy work environments.  The examiner did not indicate whether his service-connected disabilities would render him unable to secure or follow a substantially gainful occupation.  As such, the Board finds that a remand is necessary for clarification of the examiner's opinion and compliance with the Board's December 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU, to include entitlement under 38 C.F.R. § 4.16(b).  On remand, appropriate notice must be issued to the Veteran.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his service-connected disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Following the above development, the RO/AMC should also consider whether the record suggests an exceptional or unusual disability picture so as to be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU in accordance with 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall provide the Veteran with notice of the laws and regulations governing a TDIU, to include under the provisions of  38 C.F.R. § 4.16(b), in accordance with 38 U.S.C.A. § 5103A (West 2002).

2.  The RO/AMC shall obtain and associate with the claims file any outstanding VA treatment records and/or private treatment records identified by the Veteran.

3.  The RO/AMC shall send the claims file and copies of pertinent records on "Virtual VA" to the January 2011 VA examiner for an addendum opinion.  The examiner is requested to opine as to whether the Veteran's service-connected disabilities of tinnitus and bilateral hearing loss, taken alone or together, and without consideration of any non-service-connected disabilities prevent him from being gainfully employed.

The examiner should consider the Veteran's prior employment history, to include the extent of any employment by family members and any employment during the course of the appeal.  The examiner should state whether it is at least as likely as not that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disorders at any period during the appeal.

The examiner should be informed of the definition of marginal employment and that "substantially gainful occupation" does not include marginal employment.  The examiner should consider the Veteran's level of education, special training, and previous work experience, but not his age or any non-service-connected disabilities.  

The examiner must specifically discuss the assertions made by the Veteran concerning his unemployability.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

If the opinion cannot be provided without a physical examination of the Veteran, an examination should be scheduled at the earliest convenience.

4.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed opinions, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  If it is determined that there are any periods of unemployability during which the Veteran did not meet the percentage requirements for a TDIU; refer the question of TDIU to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b) .

6.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


